DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 4/14/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2021. The withdrawn claims were subsequently cancelled in the reply filed on 4/19/2021.

Claim Objections
Claims 1, 5, 7, and 15 are objected to because of the following informalities:  
In claim 1, the following terms lack antecedent basis in the claims:
“the deepest part of the collateral groove;”
“the collateral groove;”
“the rear of the hoof;”
“the frog;”
 “the apex;”
“the bottom depth;”
“the bottom depth;” 
“the top of the hoof wall;”
“the toe;”
“the amounts of trimming;”
“the type of animal;” and
“the actual size.” 
	These objections could be overcome by replacing terms such as “the frog” with --a frog of the hoof-- or “the apex” with --an apex of the hoof--. 

	In claim 7, “said heel” lacks antecedent basis in the claims. This objection could be overcome by replacing “said heel”  with --a heel of the hoof--. 
	Claim 15 is objected to because Applicant appears to have doubly recited the measurements being taken. That is, the following language is repeated from claim 1 and should be removed, “wherein the ideal of said measurements in Step (2) are: the depth from said collateral groove at both sides at the rear of the hoof where the frog meets the hoof and at said apex of the frog and the collateral groove at both the apex and at either side of the rear of the collateral groove.” 
	Claims 21-23 have a similar problem.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 21 are rejected under 35 U.S.C. 101 because, in at least one instance, the claimed invention is directed to an abstract method (i.e. mathematical calculation without significantly more.
Claim 1 recites:
 “Calculating the amounts of trimming 300 to be done to the hooves; wherein the type of animal the hoof belongs to is determined, based on the type of animal determined an ideal size of a given measurement is determined, the ideal size of the measurement is then subtracted from the actual size of the measurement and the remainder is then the amount that needs to be trimmed from the location on the hoof; if there is no remainder, then that location on the hoof should not be trimmed.”  
Clam 21 recites: 
“Step (4), calculating the amount to trim; the ideal length of the measurement determined in Step (2) or Step (3) is subtracted from the actual length of the measurements determined in Step (1) and the remainder is the amount to be trimmed from the hoof at those locations; and,
Step (5), trimming the hoof using the calculations made in Step (4).”
This judicial exception is not integrated into a practical application because in the instance that there is no remainder in the calculation, no trimming is performed (as explicitly recited in claim 1 and implicitly recited in claim 21). That is, there is at least one scenario in the claim where no trimming is performed and therefore no practical application is performed in the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only remaining step in the method is the step of “measuring a quine’s hoof.” It has been held that the step of measuring is a mere data gathering step which is considered “insignificant extra-solution activity,” [see MPEP § 2106.05(g)]. 

The 2019 Patent Eligibility Guidelines  use a multi-step approach to determining patent eligibility. 
	Step 1
	Step 1 evaluates whether the claim is directed to one of the four statutory categories of invention. In this case, claims 1 and 21 are directed to a method for trimming equines’ hooves. This is a method claim and therefore is one of the four statutory categories of invention. The claims pass Step 1. 
Step 2A 
Step 2A includes two prongs:
Prong one evaluates where the claims recite a judicial exception (i.e. is it included on one of the Groupings of Abstract Ideas identified in the 2019 Patent Eligibility Guidelines). In this case, the claim recites “calculating the amounts of trimming” which is listed under the Mathematical Concepts grouping of abstract ideas. 
Prong two evaluates whether the claims recite additional elements that integrate the exception into a practical application of the exception. In this case, there is a scenario in the claims wherein there is no remainder in the above mention calculation. In this scenario, Applicant states in claim 1 that trimming is not performed. This is implicitly suggested in claim 21. The trimming step is the only limitation that integrates the other limitations into a practical application. Thus since it is not performed in all scenarios contemplated by the claims. That is, the claims have at least one instance in which no practical application exists. Thus we proceed to Step 2B for further analysis. 
	Step 2B
	Step 2B evaluates whether the claims include an inventive concept also known as “significantly more.” In this case, the only remaining limitation is the step of “measuring a equine’s hoof” (in claim 1) or “measuring an quine’s hoof and “applying an ideal measurement” (in claim 21). According to MPEP § 2106.05(g), the step of measuring is considered mere data gathering and is considered insignificant extra-solution activity. Thus claim 1 does not include “significantly more” or an inventive concept in the scenario in which trimming is not performed. The step of “applying an ideal measurement” is not entirely clear. However, it appears that Applicant is simply reciting an abstract limitation of “choosing an ideal measurement” that corresponds to a particular animal. Such an abstract choice would also not add “significantly more” to the claim. 
Thus claims 1 and 21 are considered not patent eligible subject matter since they does not pass Steps 2A and 2B of the patent eligibility subject matter test. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the preamble of claim 1, Applicant recites “A method for trimming equines’ hooves.” That is, Applicant is referring to multiple equines and multiple hooves. However, the body of the claim only mentions one quine and one hoof. Thus the scope of the claim is unclear. For purposes of expediting examination, the claim will be broadly interpreted as being recited to trimming at least one hoof of at least one equine. 
Claim 21 has a similar problem.
In claim 1, line 6, “these measurements” is vague and indefinite. Applicant has previously just referred to two types of measurements 1) the deepest part of the collateral groove and 2) an apex measurement. Thus “these measurements” appears to refer to both kinds of measurements. However, it is not clear how the apex measurement can be “taken from the bottom depth of the collateral groove to the top height of the hoof wall” along with the “measure to the toe” limitation. For purposes of expediting examination, “these measurements” will be interpreted as only referring to the measurements taken at the deepest part of the collateral groove at both sides at the rear of the hoof. 
Claim 21 has a similar problem.
 In claim 6, the language, “said frog is trimmed to the lowest depth of the . . . collateral groove” suggests that the almost the entire frog, if not the entire frog, is removed. This would not appear to be healthy for the horse. Correction and/or clarification is required. For purposes of expediting examination, this claim will be interpreted as a portion of the frog at the lowest depth of the collateral groove is removed. 
Claims 6-14 are vague and indefinite because they each refer to a step that has no antecedent basis. For example, claim 7 recites “wherein said heel is trimmed after said frog.” However, claim 7 depends from claim 5, and Applicant does not recite trimming said frog until claim 6. Thus the order of the method is unclear. For purposes of expediting examination clams 6-14 will each be interpreted as depending from the claim immediate before. For example claim 7 will be interpreted as depending from claim 6, claim 8 will be interpreted as depending from claim 7, etc. 
Claim 11 is vague and indefinite because of the phrase, “wherein said laminae is beveled from the wall outward.” However, the laminae is a sensitive, internal structure of the hoof, as is shown in the below horse hoof diagram: 
    PNG
    media_image1.png
    315
    550
    media_image1.png
    Greyscale

Thus, it appears that this recitation is an editorial error. Perhaps Applicant intended to recite, --beveling the wall from the laminae outward,-- as this is the language applicant has used on pg. 20, paragraph [0014] of her application. For purposes of expediting examination, this is how the claim will be interpreted. 
Claim 21 recites two instances of the step of “applying an ideal measurement.” It is not clear what this means. For purposes of expediting examination, this step is interpreted as --choosing an ideal measurement--. 
In claim 21, in Step (2) Applicant recites that the ideal measurement is between 13mm and 15 mm. However, Applicant never states what the ideal measurement is a measurement of.
Step (3) in claim 21 has a similar problem. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ramey (Understanding The Horses Sole).
With respect to claim 1, Ramey discloses the claimed method except that for the step of calculating the amount of trimming. Ramey discloses a method for trimming equines' hooves, comprising the follow steps: 
Step (1), measuring an equine's hoof; wherein measurements are taken of the deepest part of the collateral groove at both sides at the rear of the hoof where the frog meets the hoof and at the apex of the frog in the middle of the hoof/frog connection (Ramey, pg. 3, 2nd paragraph), these measurements are taken from the bottom depth of the collateral groove to the top height of the hoof wall where the hoof touches the ground, the measurements taken at the rear of the hoof will measure to the top of the hoof wall at the rear of the hoof and the measurements taken at the apex measure to the toe; 
Step (2), calculating the amount of trimming to be done to the hoof (while Ramey doesn’t disclose explicit calculations, Ramey discloses visualizing the proper shape of the hoof and trimming anything that does not fit that visualization; Ramey, pg. 4, 1st paragraph); wherein the type of animal the hoof belongs to is determined (clearly a Farrier who is trimming would recognize the type of animal that he or she is working on, i.e. a horse), based on the type of animal determined an ideal length of a given measurement is determined, the ideal length of the measurement is then subtracted from the actual length of the measurement and the remainder is then the amount that needs to be trimmed from the location on the hoof; if there is no remainder, then that location on the hoof should not be trimmed; a professional farrier would recognize what the ideal hoof length should be based on the particular animal being worked on
and, 
Step (3), trimming the hoof using the calculations made in Step (2) (Ramey, pg. 3, 2nd  paragraph; pg. 4, 1st paragraph; and pg. 7, 2nd to last paragraph).
	With respect to claim 2, while Ramey does not explicitly disclose that the trimming in Step (3) is performed incrementally and Step (1) and Step (2) are performed between each incrementally performed Step (3), one of ordinary skill in the art would recognize that a professional evaluation is made after every trim (or few trims) or scrape (or few scrapes) of a rasp. Again, while Ramey may not teach explicitly measuring the hoof with a measuring tool, he certainly would “eyeball” the progress of the trimming procedure throughout the whole procedure. The “eyeballing” steps would be the equivalent to an actual measuring step since one of ordinary skill in the art would be familiar with estimating actual measurements by sight and making corrections to the hoof based on these estimated measurements. 
	With respect to claim 5, Ramey discloses that said collateral groove depth is trimmed indirectly by trimming the walls (Ramey, pg. 7, 2nd to last paragraph). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ramey (Understanding The Horses Sole) as applied to claim 1 above, further in view of Hoof Trimming a Barefoot Horse Using a Grinder-Part 1 (Youtube video––hereafter “Hoof Trimming”).
With respect to claim 3, Ramey discloses the claimed method except that he is silent on the use of trimming with a high speed grinder or an electric knife. However, Hoof Trimming teaches using a high speed grinder for tripping a horse’s hoof. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of obvious to combine the teaching of Hoof Trimming with the method disclosed by Ramey for the advantage of fast, even, and smooth trimming performed by the grinder. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ramey (Understanding The Horses Sole) as applied to claim 1 above, further in view of Karina Brez Jewelry (online blog).
With respect to claim 4, Ramey is silent on measuring all of an equine’s hooves before trimming and he is silent on trimming of the collateral grooves on all four hooves is as symmetrical as possible. However, one of ordinary skill in the art would recognize that there is no procedural difference between measuring the hooves one at a time before immediately trimming each respective hoof or first measuring all the hooves and then trimming each respective hoof. The end result would be the same. Additionally, Karina Brez Jewelry teaches making each hoof as symmetrical as possible (Karina Brez Jewelry, top of page 126). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Karina Brez Jewelry with the method disclosed by Ramey because Karina Brez Jewelry states that “the horse should have fairly symmetrical hoof walls for the best possible result,” (Karina Brez Jewelry, top of page 126). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramey (Understanding The Horses Sole) in view of Karina Brez Jewelry (online blog), as applied to claim 4 above, and further in view of Frog Trimming Demo (TheAntomicallyCorrectTrim TACT Thehappyhoof--youtube.com video).
With respect to claim 6, Ramey in view of Karina Brez Jewelry disclose the claimed method except that they are silent on trimming the frog to the lowest depth of the sulcus and the collateral groove. However, Frog Trimming Demo teaches trimming the frog of a hoof down to the lowest depth of the sulcus (see time 12:45 of the Frog Trimming Demo) and the collateral groove (see times 2:05 and 6:24 of the Frog Trimming Demo video). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Frog Trimming Demo with Ramey in view of Karina Brez Jewelry for the advantage of finding the apex of the frog thereby differentiating the different anatomical structures of the hoof to thereby determine any further trimming of the hoof. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramey (Understanding The Horses Sole) in view of Karina Brez Jewelry (online blog), and Frog Trimming Demo (TheAntomicallyCorrectTrim TACT Thehappyhoof--youtube.com video), as applied to claim 6 above, and further in view of E.L.P.O. Barefoot trimming Protocol (youtube.com video--hereafter, ELPO).
With respect to claim 7, Ramey, as modified discloses the claimed method except that he is silent on the order that they frog and heel are trimmed in. However, ELPO teaches trimming the frog (ELPO video; time 6:08) and then the heel (ELPO video; time 6:24). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of ELPO with the method disclosed by Ramey, as modified, because there It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of obvious to try. Hoof trimming includes a finite number of identified, predictable procedures that can be done in many different orders. One of ordinary skill in the art would have had a reasonable expectation of success by first trimming the frog and then the heel. 
With respect to claim 8, ELPO teaches trimming inner and outer quarters of the hoof (ELPO video; time 16:48) after trimming the heel (ELPO video; time 6:24). 
With respect to claim 9, ELPO teaches trimming the toe after the inner and outer quarters (ELPO video; time 18:00 --although the horse in this particular video did not need it). 
With respect to claim 10, Ramey, as modified, disclose the claimed method except for trimming the concavity after the toe. ELPO teaches trimming the concavity before trimming the toe (ELPO video; time 9:38). While ELPO does not teach the same order as claimed, there appears to be no criticality in the order of steps that Applicant has recited. That is, one of ordinary skill in the art would expect the same results of the hoof trimming method regardless of whether the concavity is trimmed before or after the toe is trimmed. Both orders of steps would result in a shorter toe and a more concave sole. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramey (Understanding The Horses Sole) in view of Karina Brez Jewelry (online blog), and Frog Trimming Demo (TheAntomicallyCorrectTrim TACT Thehappyhoof--youtube.com video), and E.L.P.O. Barefoot trimming Protocol (youtube.com video--hereafter, ELPO), as applied to claim 10 above, and further in view of Hoof Trimming to the True Anatomy, Part 14 (youtube.com video--hereafter, “Hoof Trimming”). 
With respect to claim 11, Ramey, as modified, discloses the claimed method except that they are silent on beveling the wall outward from said laminae after said toe is trimmed. However, Hoof Trimming teaches beveling the wall outward from said laminae (Hoof Trimming video; time 13:29). While Hoof Trimming is silent on when the toe is trimmed, one of ordinary skill in the art would recognize that any required toe trimming would necessarily occur prior to beveling the hoof wall since trimming the toe afterwards would remove any beveling that was performed beforehand. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Hoof Trimming with the method disclosed by Ramey, as modified, for the advantage of rounding the hoof wall thereby preventing possible cracking and splitting of the hoof. 
With respect to claim 12, Ramey, as modified discloses the claimed method except for the bars being sculpted after the wall is beveled outward from the laminae. ELPO teaches sculpting said bars (ELPO video; times 9:16 and 9:59). While ELPO does not teach the same order as claimed, there appears to be no criticality in the order of steps that Applicant has recited. That is, one of ordinary skill in the art would expect the same results of the hoof trimming method regardless of whether the bars are sculpted before or after the wall is beveled. Both orders of steps would result in sculpted bars and a beveled wall.
With respect to claim 13, Hoof Trimming teaches that a mustang roll is trimmed into the hoof (Hoof Trimming video; time 15:04). 
With respect to claim 14, ELPO teaches that the trimming in Step (3) is performed incrementally (for example, see time 9:40 of ELPO). That is the trimming is performed in a series of discrete movements with a knife or nipper. While Ramey, as modified, does not explicitly disclose incrementally performing Step (1) and Step (2) between each incrementally performed Step (3), a farrier is always making “eyeball” measurements by looking and making mental calculations (or estimates) of how much material to remove. Such steps are equivalents or obvious functional equivalents to explicitly measuring and calculating steps. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ramey (Understanding The Horses Sole), as applied to claim 1 above, and further in view of The Laminitis Site (website).
With respect to claim 15, Ramey discloses the claimed invention but is silent on the actual depth of the collateral groove at both sides at the rear of the hoof and a said apex of the frog. However, The Laminitis Site teaches that the collateral groove should be  10-20 mm deep at the apex of the frog and 15-30 mm at the deepest part towards the rear of the frog (The Laminitis Site, bottom of pg. 2 and top of pg. 3)––these ranges overlap with the ranges specified in the claim.. The Laminitis Site further discloses that the hoof is of an equine (see The Laminitis Site top of pg. 1). While the Laminitis Site does not explicitly teach that the equine is full-grown and the size of an adult horse, one of ordinary skill in the art would recognize that this is what The Laminitis Site is referring to. Otherwise, it would not make sense to refer to general dimensions of what a horse anatomy should be for a non full-grown horse unless a particular age is specified. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of The Laminitis Site with the method disclosed by Ramey for the advantage of trimming the collateral groove to depths as recommended by experts in the field. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ramey (Understanding The Horses Sole), as applied to claim 1 above, and further in view of The Laminitis Site (website) and Miniaturehorsetalk.com (online web forum). 
With respect to claim 16, Ramey discloses the claimed method but is silent on the step of determining that the animal is one of: an equine animal half the size of a full grown horse, an adult miniature horse, an adult pony, a small adult hinny, a small jack ass, and a small donkey. However, Minaturehorsetalk.com discloses that it is known for a miniature horse to have a collateral groove depth of ¼ inch to ½ inch (which equals 6.35mm to 12.70mm; Miniaturehorsetalk.com, center of page). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Minaturehorsetalk.com with the method disclosed by Ramey for the advantage of applying the trimming method to other animals other than adult standard sized horses as recommended by experts in the field for those animals. . 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramey (Understanding The Horses Sole) in view of The Laminitis Site (website) and  Miniaturehorsetalk.com (online web forum). 
With respect to claim 21, Ramey discloses the claimed method except that for the steps of applying an ideal measurement; if the equine is the size of a full grown horse, and applying an ideal measurement if the equine is the size of one of:  half the size of a full grown horse, an adult miniature horse, an adult pony, a small adult hinny, a small jack ass, and a small donkey. Ramey is also silent on calculating the amount to trim. Ramey discloses a method for trimming equines' hooves, comprising the follow steps: 
Step (1), measuring an equine's hoof; wherein measurements are taken of the deepest part of the collateral groove at both sides at the rear of the hoof where the frog meets the hoof and at the apex of the frog in the middle of the hoof/frog connection (Ramey, pg. 3, 2nd paragraph), these measurements are taken from the bottom depth of the collateral groove to the top height of the hoof wall where the hoof touches the ground, the measurements taken at the rear of the hoof  measure to the top of the hoof wall at the rear of the hoof and the measurements taken at the apex measure to the toe;
The Laminitis Website teaches Step (2), applying an ideal measurement if the equine is the size of a full grown horse, then the ideal measurement is between 13mm and 15mm. The Laminitis Site teaches that the collateral groove should be 10-20 mm deep at the apex of the frog and 15-30 mm at the deepest part towards the rear of the frog (The Laminitis Site, bottom of pg. 2 and top of pg. 3)––these ranges overlap with the ranges specified in the claim. The Laminitis Site further discloses that the hoof is of an equine (see The Laminitis Site top of pg. 1). While the Laminitis Site does not explicitly teach that the equine is full-grown and the size of an adult horse, one of ordinary skill in the art would recognize that this is what The Laminitis Site is referring to. Otherwise, it would not make sense to refer to general dimensions of what a horse anatomy should be for a non full-grown horse unless a particular age is specified. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of The Laminitis Site with the method disclosed by Ramey for the advantage of trimming the collateral groove to depths as recommended by experts in the field. 
Minaturehorsetalk.com discloses Step (3), applying an ideal measurement; if the equine is the size of an adult miniature horse; then the ideal measurement is between 6.5mm and 7.5mm (it is known for a miniature horse to have a collateral groove depth of ¼ inch to ½ inch––which equals 6.35mm to 17.70mm––which is in the range specified in the claim; Miniaturehorsetalk.com, center of page). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Minaturehorsetalk.com with the method disclosed by Ramey for the advantage of applying the trimming method to other animals other than adult standard sized horses as recommended by experts in the field for those animals. 
Step (4), calculating the amount to trim; the ideal length of the measurement determined in Step (2) or Step (3) is subtracted from the actual length of the measurements determined in Step (1) and the remainder is the amount to be trimmed from the hoof at those locations; and, 
(while Ramey doesn’t disclose explicit calculations, Ramey discloses visualizing the proper shape of the hoof and trimming anything that does not fit that visualization; Ramey, pg. 4, 1st paragraph––such a visualization has the same essential effect has performing calculations and physical measurements);
Step (5), trimming the hoof using the calculations made in Step (4)-(Ramey, pg. 3, 2nd  paragraph; pg. 4, 1st paragraph; and pg. 7, 2nd to last paragraph).
With respect to claim 22, Applicant recites a further limitation if the equine is the size of a full grown horse. No further trimming is carried out if the horse is not the size of a full grown horse. While Ramey does not specify the growth of the horse, his techniques would appear to apply to any size horse or a horse that is almost the size of a full grown horse, but not quite the size of a full grown horse. In this instance, no further steps are taken in claim 22 and therefore the combination as applied to claim 21 also meets claim 22. 
With respect to claim 23, Applicant recites a further limitation if the equine is the size of if the equine is the size of: half the size of a full grown horse, an adult miniature horse, an adult pony, a small adult hinny, a small jack ass, and a small donkey. No further trimming is carried out if the horse is not one of these sizes. While Ramey does not specify the growth of the horse, his techniques would appear to apply to an adult or full grown size horse. In this instance, no further steps are taken in claim 23 and therefore the combination as applied to claim 21 also meets claim 23. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamilton and Ahrens are cited to show other examples of general equine hoof trimming methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 5, 2021